Citation Nr: 0948188	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  03-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran contends that he was exposed to herbicide agents 
during 1964, 1965, and 1966, while spraying weeds with a 
defoliant herbicide agent while serving in Schweinfurt, 
Germany, and while standing guard duty along the 
Czechoslovakian border where, he reports, the fence area had 
been denuded of foliage.  He contends that his diagnosed non-
Hodgkin's lymphoma is attributable to that exposure.  

This case was previously denied and had become final in 
February 2000 when the United States Supreme Court declined 
to consider the appeal after the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims (Court)) and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) affirmed 
the Board's denial of service connection for non-Hodgkin's 
lymphoma. 

The case thereafter was re-adjudicated on the merits by the 
RO in April 2004 under the provisions of section seven of the 
Veterans Claims Assistance Act of 2000.  Section seven 
provides that a claim for benefits that was denied or 
dismissed as not well-grounded during the period beginning on 
July 14, 1999, and ending on November 9, 2000, shall be re-
adjudicated, as if the denial or dismissal had not been made, 
if there is a request by a claimant, or on the Secretary of 
the Department of Veterans Affairs' (Secretary) own motion.  
The Board thereafter denied the Veteran's claim in a decision 
issued in February 2006.  

The Veteran appealed the Board's February 2006 denial of 
service connection to the Court, which, in a decision dated 
in June 2008, vacated the Board's February 2006 decision and 
remanded the case.  In its June 2008 decision, the Court 
found that the Board's February 2006 decision was clearly 
erroneous in concluding that VA had satisfied its duty to 
assist the Veteran in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the Court found 
that the agency of original jurisdiction (AOJ) had not 
complied with its duty to assist because it had not taken the 
specific steps required by the VA Adjudication Procedure 
Manual and Manual Rewrite (MR21-1 MR) in seeking to determine 
whether the Veteran was exposed to herbicides while serving 
in Germany.  

The MR21-1 MR states in pertinent part that verification of 
claimed exposure to herbicides in locations other than the 
Vietnam or along the Korean DMZ requires that the AOJ use the 
following table:  

Ste
p
Action
1
Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.
2
Did the veteran furnish this information 
within 30 days?
*	If yes, go to Step 3. 
*	If no, decide the claim based on the 
evidence of record. 
3
*	Furnish the veteran's detailed 
description of exposure to C&P Service 
via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and 
*	request a review of DoD's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged. 
4
Did C&P Service's review confirm that 
herbicides were used as alleged?
*	If yes, determine whether service 
connection is otherwise in order. 
*	If no, submit a request to JSRRC for 
verification of exposure to herbicides. 

M21-1 MR, IV.ii.2.C.10.n (2008).  (The Board notes that the 
table was modified in 2009, adding a new Step 1.  However, 
the new Step 1 added specific procedures for claims involving 
allegations of herbicide exposure along the Korean DMZ and in 
Thailand.  Because there is no evidence or claim that the 
Veteran served in either of those locations, the changes are 
not relevant to this claim, and need not be displayed or 
discussed here.)  

The Court remanded because there was no evidence that the AOJ 
had contacted the VA C&P Service via e-mail, furnishing the 
veteran's description of alleged exposure to herbicides in 
Germany and requesting a review of DoD's inventory of 
herbicide operations to determine whether herbicides were 
used as alleged, as required in Step 3 in the table above.  
If such inquiry had been made, there was no evidence of what 
the response was, or, if the C&P Service's review did not 
confirm that herbicides were used as alleged, that a request 
was submitted to U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of exposure to 
herbicides as alleged by the Veteran, as required in Step 4 
in the table above.  The Board therefore remanded in order 
that the requirements of M21-1 MR, IV.ii.2.C.10.n be met, and 
also to ensure additional VCAA notification requirements as 
enunciated by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Following action by the AOJ, the case 
is again before the Board.


FINDINGS OF FACT

1.  The Veteran served with United States Army in Germany 
from August 1963 to January 1966; he did not serve in any 
other overseas location during his active military service.

2.  Non-Hodgkin's lymphoma was not present in service nor was 
it diagnosed until many years following service.  

3.  It is not shown that the Veteran was exposed to Agent 
Orange or any other herbicide known to cause non-Hodgkin's 
lymphoma during service, including his service in Germany.  

4.  The Veteran's non-Hodgkin's lymphoma is not attributable 
to his military service or to any incident of service origin, 
including any exposure to chemicals.


CONCLUSION OF LAW

The Veteran does not have non-Hodgkin's lymphoma that is the 
result of disease or injury incurred in or aggravated by 
active military service; non-Hodgkin's lymphoma may not be 
presumed to have been incurred in or aggravated by service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent AOJ actions may 
"essentially cure[] the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002, and in follow-up notifications in December 2004 and 
November 2008.  Although the complete notice required by the 
VCAA was not provided until after the AOJ adjudicated the 
appellant's claims, any timing errors have been cured by the 
AOJ's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the AOJ's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
AOJ also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records.  Following the 2008 remand, and in compliance with 
the Court's and the Board's remand orders, the AOJ adhered to 
the requirements of M21-1 MR, IV.ii.2.C.10.n as detailed in 
the table shown above.  

Specifically, the AOJ contacted the VA C&P Service via e-mail 
in May 2009, and requested a review of DoD's inventory of 
herbicide operations to determine whether herbicides were 
used as alleged.  In response to the AOJ's request, the VA 
C&P Service responded in July 2009, noting that there is no 
DoD record of any use, testing, or storage of tactical 
herbicides, such as Agent Orange, in Germany or anywhere else 
in Europe at any time.  Tactical herbicides, the VA C&P 
Service stated, were developed for the Jungles of Vietnam, 
and used there, not in Europe.  The VA C&P Service surmised 
that the Veteran was referring to some small-scale brush or 
weed clearing activity, but stated that there is no record of 
such activity with DoD, and no way to know the chemical 
content of any such non-tactical herbicide used.  The VA C&P 
Service concluded that it could not provide any evidence in 
support of the Veteran's claim of exposure to herbicides 
while serving in Germany.  The VA C&P Service therefore 
directed the AOJ to contact JSRRC in accordance with M21-1 
MR.  

The AOJ contacted JSRRC in July 2009, providing them with the 
details of the Veteran's service in Germany and his claimed 
exposure to herbicides, and requesting a review of DoD's 
inventory of herbicide operations to determine whether 
herbicides were used in Germany as alleged by the Veteran.  
In an August 2009 response, JSRRC responded that available US 
Army historical records do not document the spraying, 
testing, transporting, storage, or usage of Agent Orange 
during the period 1964-1966.  It was further noted that a 
review was made of the DoD listing of herbicide spray areas 
and test sites outside the Republic of Vietnam, and it was 
found that Schweinfurt, Germany was not a listed site.  The 
JSRRC therefore concluded that it was unable to document that 
the Veteran was exposed to Agent Orange or other herbicides 
while stationed in Schweinfurt, Germany during the period 
1964-1966.  

Upon completion of the efforts described in the preceding 
paragraphs, the AOJ made a formal finding, in August 2009, 
that there was a lack of information required to corroborate 
exposure by the Veteran to herbicides while he was based in 
Schweinfurt, Germany.  The formal finding documented the 
steps taken.  

In light of the foregoing, the Board finds that the remand 
orders prescribed by the Court in its November 2008 remand 
have been met.  See 38  C.F.R. § 3.159(c)(2) (VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  Since the AOJ also informed the Veteran of the 
requirement that the Veteran be informed of the criteria for 
assignment of disability ratings and for award of an 
effective date in accordance with Dingess/Hartman, the Board 
also finds that the Board's November 2008 remand orders have 
been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Of record is a report of contact with a person in the 
Veteran's attorney's office who contended that the appellant 
"buddy statement" from Mr. R.S. should have been noted in 
the August 2009 SSOC.  The Board notes, however, that R.S.'s 
statement had been introduced into the record in October 2008 
along with a letter from the Veteran's attorney specifically 
waving RO consideration of the statement.  The statement 
therefore was not new evidence that needed to be listed in 
the SSOC.  

In a statement received from the Veteran in May 2002, he 
informed the RO that he had no additional medical evidence to 
submit.  VA has no duty to inform or assist that was unmet.  

II.  Background

The Veteran's service treatment records (STRs) show that his 
currently diagnosed non-Hodgkin's lymphoma was not present in 
service.  Of record is a letter dated in December 1993 to the 
Veteran's treating physician from Robert Wermers, M.D., a 
physician at the Mayo Clinic.  Dr. Wermers reported that he 
saw the Veteran at the Mayo Clinic in August and September 
1993.  Dr. Wermers summarized the findings by noting that a 
detailed work-up of the Veteran's chronic rash and right 
periorbital edema revealed a cutaneous T-cell lymphoma 
without evidence of systemic involvement.  Dr. Wermers 
indicated that the Veteran had been seen by specialists from 
the departments of dermatology, hematology, radiation 
oncology, ophthalmology, and neurology.  (Exposure to 
herbicides in Germany was not mentioned.)

A March 1995 VA examination noted the diagnosis of non-
Hodgkin's lymphoma.  The RO, sua sponte, inferred that this 
represented a claim for service connection for non-Hodgkin's 
lymphoma.  

The record shows that the Veteran's only foreign or overseas 
assignment while in service was in Germany from August 1963 
to January 1966.  The Veteran asserts that, while serving as 
a truck mechanic in Germany, he was required to perform extra 
duty spraying weeds in 1964, 1965, and 1966 with what he 
contends was Agent Orange.  He also asserted in his April 
1996 appeal that he was exposed to defoliant herbicide agents 
when his unit periodically performed guard duty along the 
Czechoslovakia border.  He said that he observed that there 
were no weeds along the border, making it easier to see.  

In a November 1995 communication, the National Personnel 
Records Center (NPRC) informed the RO that the Veteran had 
never served in the Republic of Vietnam during his active 
military service.  In another communication dated in July 
2002, the NPRC informed the RO that there was no record of 
the Veteran having been exposed to herbicides while in 
service.  As noted in the VCAA discussion above, exhaustive 
inquiries conducted in accordance with the M21-1 MR and the 
Court's and the Board's remand orders have failed to find any 
evidence that the Veteran was exposed to herbicides, such as 
Agent Orange, that have been shown to cause non-Hodgkin's 
lymphoma.  

Of record is a statement from D.L., an Army retiree, who 
recalled that while serving in Germany in 1966 and 1967, 
spraying was done to control weeds around shops and supplies.  
D.L. said that, as he understood it, what was sprayed was 
defoliant that killed the weeds.  He did not indicate that he 
served with the Veteran or how he knows that there was 
spraying.

Also of record is a written statement from W.B., another Army 
retiree, who said he served in Germany in 1977 and 1979.  
W.B. asserted that he remembered seeing areas along the 
Czechoslovakia border where it was very obvious to him that 
very strong herbicide defoliant was being used.

When privately hospitalized in April 1995 for an unrelated 
disorder, it was reported that the Veteran had flashbacks 
from Vietnam.  The history elicited on admission showed that 
the Veteran had a previous diagnosis of cutaneous T-cell non-
Hodgkin's lymphoma diagnosed in December 1993 and had been on 
PUVA treatment.  Exposure to herbicides in Germany was not 
mentioned.  The pertinent final diagnosis was cutaneous non-
Hodgkin's lymphoma.  In a letter dated in July 1995, Dr. 
Johnson, the Veteran's treating physician, noted that the 
Veteran had cutaneous T-cell lymphoma and that this was also 
known as mycosis fungoides.  Exposure to herbicides in 
Germany was not mentioned.

Larry Seitz, M.D., stated in a letter dated in May 1997 that 
he had enclosed documentation related to cutaneous T-cell 
non-Hodgkin's lymphoma and the association of that illness 
with various pesticides.  Dr. Seitz stated that upon 
reviewing these reports, it was clear that pesticides and 
non-Hodgkin's cutaneous lymphoma have been related, and that 
this association is well documented.  The documentation of 
record consists of various reports from MEDLINE, an online 
medical bibliographic database.  These reports are general in 
nature and are not specific as to the Veteran.  Dr. Seitz did 
not relate the Veteran's non-Hodgkin's lymphoma to herbicide 
exposure.

In a  February 2005 letter from Theresa Pacheco, M.D., she 
reviewed the Veteran's medical history as regards non-
Hodgkin's lymphoma, and opined that:

[I]t is my medical opinion that more than likely 
not [sic] his Cutaneous T cell lymphoma, a chronic 
persistent lymphoma[,] is a result of his exposure 
to herbicides while serving in Germany from 1963 to 
1966 in the U.S. Army.  It is my understanding that 
herbicides were used to kill vegetation in the 
cobblestones which were around the shop where [the 
Veteran] worked as a diesel mechanic and also on 
the East and West German border where he had to 
pull guard duty for approximately a month twice a 
year.

Dr. Pacheco did not cite to any authority for her conclusion 
that any herbicides that may have been used in Germany at the 
time in question have been determined to cause non-Hodgkin's 
lymphoma, or that the Veteran was, in fact, exposed to non-
Hodgkin's lymphoma-causing herbicides.  

Of record is the transcript of an August 2004 VA Compensation 
and Pension (C&P) Managers conference call.  Among the agenda 
items discussed and recorded in the transcript is the use of 
Agent Orange outside of Vietnam.  It was noted that Agent 
Orange had been determined to have been used along the Korean 
DMZ in 1968 and 1969, and that the military units rotated in 
and out of the DMZ during that time had been identified.  As 
a result of that determination, exposure to Agent Orange was 
to be conceded for veterans who were assigned to those units 
during that time.  

Also discussed during the conference call was the receipt 
from the Department of Defense (DoD) of an inventory of 
herbicide operations in locations other than Vietnam and 
Korea.  It was noted that, after details of alleged exposure 
to Agent Orange were obtained, a named individual could be 
contacted, and she would consult the DoD inventory of 
herbicide operations to determine whether herbicides were 
used or tested as alleged.  It was specifically noted, 
however, that the available records do not refer to the use 
of Agent Orange or other herbicides in routine base 
maintenance activities, such as spraying along railroad 
tracks, on rifle ranges, or along air strips, and that 
records of such use do not exist.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The Veteran's STRs show no diagnosis of non-Hodgkin's 
lymphoma, and, as noted, non-Hodgkin's lymphoma was not 
diagnosed in the Veteran until 1993, more than 25 years after 
he left service.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include non-Hodgkin's lymphoma.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  As noted, certain 
service members who served at the Korean DMZ during a period 
in 1968 and 1969 are conceded to have been exposed to Agent 
Orange.  

For those whose exposure to herbicides in Vietnam and Korea 
is conceded, service connection is granted on a presumptive 
basis for a variety of diseases, including non-Hodgkin's 
lymphoma.  Here, the evidence clearly shows that the Veteran 
served in Germany while in service, and did not serve in 
Vietnam or Korea.   Correspondence from NPRC and from JSRRC 
indicates that there is no record that the Veteran was 
exposed to herbicides.  Without evidence of exposure to 
herbicide agents described above, presumptive service 
connection may not be awarded under current VA regulations.  

The Veteran contends that he was exposed to herbicides that 
were thought by him to have been Agent Orange while serving 
in Germany.  In his September 1995 statement, the Veteran 
averred that, while stationed at Schweinfurt, Germany he was 
given extra duty involving spraying of weeds with what he 
understood to be a defoliant.  He also averred that he  
"pulled border duty" along the Czech border, where he 
believed defoliants were used.  The Veteran's averments, 
however, are merely recitations of what he experienced and 
believed to have been the case, especially with respect to 
defoliants in places where he was required to pull guard 
duty.  His statements are not evidence that such exposure 
caused his non-Hodgkin's lymphoma.  He is not competent to 
say that any chemical he used or was exposed to was a 
herbicide like those used in Vietnam or was of a nature as to 
cause his disease.

As noted, the Veteran has said that he "understood" that he 
was spraying defoliant.  He has not offered any proof of what 
he allegedly sprayed, nor is any such proof available.  When 
he perfected his original appeal in April 1996, the Veteran 
stated that he was exposed to a defoliant herbicide agent 
while spraying weeds that grew between the cobblestones and 
around his shop area.  However, as noted, available DoD 
records do not refer to the use of Agent Orange or other 
herbicides that have been shown to cause non-Hodgkin's 
lymphoma in routine base maintenance activities, which would 
certainly include spraying weeds growing between cobblestones 
and around the Veteran's shop area.  Thus, even if the 
Veteran did, in fact, participate in some sort of spraying 
while in service in Germany, there is no evidence that it was 
Agent Orange or another herbicide known to cause non-
Hodgkin's lymphoma.  Further, as noted, records of such use 
simply do not exist.  

The Veteran also contends that he was exposed to herbicides 
while on guard duty at the Czech border.  However, what he 
reported was that he saw that there were no weeds present at 
the border.  He has only assumed that the absence of weeds 
indicated the use of herbicides.  From that observation the 
Veteran implies that there were no weeds because non-
Hodgkin's lymphoma-causing herbicides had been used, and 
that, because he was in the vicinity he must have been 
exposed.  The Board finds this comment to be of no 
evidentiary weight because it relies on too many 
unsubstantiated assumptions.

In support of the contention that he was exposed to Agent 
Orange under the circumstances he describes, the Veteran has 
proffered the statements of two Army retirees.  D.L., in his 
September 1995 statement, remembered that spraying was done 
for weed control around shops.  He said he understood that 
this was a defoliant, but did not know what the chemical was, 
and did not identify the source of this knowledge.  
Specifically, he did not say whether he himself saw spraying 
being conducted or just heard of it, or why he "understood" 
that defoliant was being used.  D.L. did not indicate that he 
served with the Veteran.  D.L. noted in his statement that he 
served at Gerzewski, Germany, whereas the Veteran, by all 
accounts, was stationed in Schweinfurt, Germany.  D.L.'s 
statement is unpersuasive because it does not relate to the 
Veteran specifically, and does not show that the Veteran was 
exposed to Agent Orange or another herbicide known to cause 
non-Hodgkin's lymphoma.

The statement provided by W.B. in 1996 is similarly 
unpersuasive because it relates to his observations in 
Germany in 1977 and 1999, more than a decade after the 
Veteran served in Germany.  It is not credible evidence that 
the Veteran was exposed to Agent Orange or other toxic 
herbicide agents that caused the disability at issue.  

Larry Seitz, M.D., stated in his May 1997 letter that he had 
enclosed documentation related to cutaneous T-cell non-
Hodgkin's lymphoma and the association of that illness with 
various pesticides.  Dr. Seitz stated that, upon reviewing 
these reports, it was clear that pesticides and non-Hodgkin's 
cutaneous lymphoma have been related, and that this 
association is well-documented.  In rendering his opinion, 
Dr. Seitz relied on the reports from MEDLINE, but these 
reports are general in nature and are not specific as to the 
Veteran.  VA has already determined that exposure to certain 
herbicide agents can cause non-Hodgkin's lymphoma.  More to 
the point, the issue here is not whether there is an 
association between herbicides and non-Hodgkin's lymphoma.  
The issue here is whether this Veteran's non-Hodgkin's 
lymphoma was caused by exposure to herbicide agents, 
including Agent Orange, which have been shown to cause non-
Hodgkin's lymphoma.  Dr. Seitz did not even attempt to answer 
that question.  Specifically, Dr. Seitz did not relate this 
Veteran's non-Hodgkin's lymphoma to herbicide exposure.  He 
merely opined that pesticides and non-Hodgkin's lymphoma have 
been related, and that this association is well documented.  

In her February 2005 letter, Dr. Pacheco opined that the 
Veteran's non-Hodgkin's lymphoma is a result of his exposure 
to herbicides while serving in Germany from 1963 to 1966.  It 
is clear from her letter that Dr. Pacheco relied on the 
Veteran's account that he was exposed to herbicides while 
spraying in his work area in Germany and while on border 
guard duty, and that those herbicides were of a type known to 
cause non-Hodgkin's lymphoma.  Since Dr. Pacheco has provided 
no objective medical evidence in support of her opinion that 
the Veteran's non-Hodgkin's lymphoma is related to his 
military service, the Board finds that Dr. Pacheco's opinion 
is not medical evidence of that.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993)  (doctor's opinions based on a history 
furnished by an appellant and otherwise unsupported by 
clinical evidence are not credible medical opinions, but are 
merely conclusions unsupported by any objective medical 
evidence).  She was not aware of the type of herbicide to 
which the Veteran was exposed, assuming for sake of argument, 
that he was in fact exposed to some sort of herbicide.  
Without knowing the type of herbicide, her opinion cannot be 
said to have been based on medical science.  (As noted above, 
the medical community has recognized certain herbicide agents 
as causing non-Hodgkin's lymphoma, see 38 C.F.R. 
§ 3.307(a)(6)(i), but the herbicide the Veteran may have been 
exposed to is unknown.  Without knowing which herbicide-and 
it should again be noted that the Veteran has not said what 
specific agent he sprayed-there is no plausible way for Dr. 
Pacheco to have formulated a credible medical opinion.)  

Given that the Board discounts Dr. Pacheco's opinion as being 
without a factual predicate, there is no credible medical 
evidence supporting a nexus between the Veteran's military 
service and his diagnosed non-Hodgkin's lymphoma.  

The only other evidence of record supportive of the Veteran's 
claim that his current non-Hodgkin's lymphoma is related to 
his military service consists of the lay statements of the 
Veteran himself.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  The Veteran has not proffered any 
evidence or lay observation of what specific herbicide he 
used or was exposed to in Germany in 1964, 1965, and 1966; he 
has only presumed that it was Agent Orange or a similar 
defoliant known to cause non-Hodgkin's lymphoma.  

In sum, because the Veteran did not serve in Vietnam or 
Korea, where non-Hodgkin's lymphoma-causing herbicides are 
known to have been used, and because there is no evidence 
that he was in fact exposed to an herbicide to which his 
disability can be attributed, such as Agent Orange, service 
connection for the Veteran's non-Hodgkin's lymphoma is not 
warranted.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Veteran and his 
attorney would have the Board grant service connection on a 
presumptive basis because the Veteran has said that he was 
exposed to what he speculates may have been a non-Hodgkin's 
lymphoma-causing herbicide while stationed in Germany.  
However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102.  

The Veteran contends that he was exposed to herbicides while 
spraying in the vicinity of his workplace in Germany, and 
that he believes that those herbicides are of the kind that 
are known to cause non-Hodgkin's lymphoma.  However, there is 
no evidence that he was exposed to such herbicides, and DoD 
has determined that there are no records of such herbicide 
use in this context.  Further, there is no objective evidence 
that the Veteran was exposed to herbicides while on guard 
duty.  

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Veteran's current non-Hodgkin's lymphoma is not traceable to 
disease or injury incurred in or aggravated during active 
military service. 


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


